 540DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Taft Broadcasting Company'andLocal 71, Inter-national Brotherhood of ElectricalWorkers, Peti-tioner.Case 9-RC-11423October 20, 1976DECISION AND DIRECTION OF ELECTIONSBy MEMBERSFANNING, PENELLO, AND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer RaymondD. Neusch. After the hearing and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, this proceeding was transfer-red to the Board for decision. Both the Employer andthe Petitioner have filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree of prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer, a Delaware corporation withprincipal offices and place of business in Cincinnati,Ohio, is engaged in the operation of a broadcastingfacility,WTVN-TV, at a Columbus, Ohio, location.During the 12 months preceding the hearing, a repre-sentative period, the Employer had a gross volume ofbusiness in excess of $100,000, and purchased goodsand materials valued in excess of $50,000 directlyfrom suppliers located outside the State of Ohio forshipment to its Columbus, Ohio, location. The Em-ployer admitted that it is engaged in commerce with-in the meaning of the Act and we find that it willeffectuate the purposes of the Act to assert jurisdic-tion in this proceeding.2.The labor organization involved is a labor orga-nization within the meaning of the Act.3.A question affecting commere exists concerningthe representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Petitioner, Local 71 of the InternationalBrotherhood of Electrical Workers, seeks a unit, asfurther defined by the stipulations, comprising allemployees employed by the Employer at WTVN-TVin Columbus, Ohio, including employees in the news,traffic, production, accounting, film editing, and con-1The name of the Employer appears as amended at the hearingtinuity departments, including floor directors, but ex-cluding guards,salesmen, technicians in the existingbargaining unit, professional employees, and supervi-sors asdefined in the Act.The Employerassertsthat a unit combining officeclerical employees with employees directly involvedin producing, presenting, and transmitting broad-casts is not appropriate, and that only two separateunits are appropriate. The production unit wouldconsist of all employees who are directly involved inor contribute to the production, presentation, ortransmission of programs, including reporters, pho-tographers, the lab technician, artists, the productionassistants, the floor managers, the news anchor per-sons, staff announcers, weather person, sports direc-tor, and the film editors, but excluding all profession-alemployees, technical employees, confidentialemployees, clerical employees,salesmen,guards, andsupervisors as defined in the Act. The other unitwould be composed of the clerical employees, includ-ing the national sales coordinators, program coordi-nator, operation clerks, billing clerks, the driver, thereceptionist, the programming assistant, the continui-ty director, and the bowling show secretary, but ex-cluding all professional employees, technical employ-ees,production employees, confidential employees,salesmen, guards, and supervisors as defined in theAct.Although the Petitioner seeks an overall unit, it iswilling to represent any unit found appropriate bythe Board. It does not contest the Employer's identi-fication of clerical and production employees andtheir unit placement, save, of course, that it wouldinclude them in one unit.Technicians employed in the engineering depart-ment are currently represented by the Petitioner assuccessor to Radio Broadcast Technicians Local1300 with which it has merged. Employees who ap-pear on the air were represented at one time by theColumbus-Dayton Local American Federation ofTelevision and Radio Artists which has relinquishedany claim to representation. The record does not in-dicate any other history of collective bargaining.The Employer is organized into six overall depart-ments, one of which, engineering, is currently, repre-sented and neither party would include it in any unithere. The remaining departments are sales, promo-tion, business, news, and programming. Of these fivedepartments, only two-programming and promo-tion-include both clerical and production employ-ees. Sales includes employees who sell, maintain rec-ords, perform secretarial duties, and work with acomputer. The daily log, which records when pro-grams, commercials, announcements, etc., are to beaired, is kept by employees in thesalesdepartment226 NLRB No. 87 TAFT BROADCASTING COMPANYunder the supervision of the traffic manager. Busi-ness department employees are concerned only withthe Employer's financial transactions and do billingand accounting work. All employees in the news de-partment are concerned with production and work asreporters, photographers, anchor persons, sports di-rector, or weather person, or write scripts and oper-ate devices used for production. The promotion de-partment promotes the station and the individualshows which appear on the station and includes anart department with two artists, as well as an assis-tant to the promotion manager. The assistant sched-ules promotions on the air, entering them into thebias computer system, and writes some promotions,as well as drafting some correspondence for the pro-motion manager and typing his correspondence.The art department is under the promotion direc-tor in a separate office. The artists are responsible forall commercial art which appears on the air and, ap-parently, have little or no contact with the promotionassistant.The remaining department is "program-ming" which consists of various clericals, guard, driv-er, and a maintenance employee who work directlyunder the program manager, as well as employeeswho work under the production manager or the filmdirector preparing programs to be shown on the air.The program department is responsible for seeingthat programs, commercials, etc., are aired appropri-ately and the program manager is also responsiblefor "talent" and live programming outside the newsdepartment.The clerical employees are not directly involved inthe production process and have separate immediatesupervision and different work interests. There is noevidence of temporary interchange between the twogroups, and their functions are dissimilar. Thus whilethe duties of the clerical employees are similar tothose which might be found in any clerical unit, typ-ing, filing, billing, etc., those of the production em-ployees are specialized for the industry. The latter arefunctionally integrated with the common goal of pre-sentation of the product on the air, while the former,the clerical employees, are primarily concerned withthe business aspects of the'Employer's work. We findthat the clerical employees lack a sufficient commu-nity of interest with the production employees to beincluded in the same unit for the purposes of collec-tive bargaining, and shall direct elections in separateunits .2Although the Employer and the Petitioner havestipulated the exclusion of certain supervisors andconfidential employees, the supervisory, confidential,or professional status, or community of interest, of2 The Outlet Compai y,218 NLRB 21 (1975).541certain other individuals is contested. Thus, the Em-ployer would include the host of its bowling shows,Dick Schorr. The Petitioner would exclude him.Schorr is "free-lance talent" under contract to per-form six bowling shows each week; two live and fourtaped.He works at the station 15 to 20 hours eachweek but is paid a flat fee under contract for theshows regardless of the amount of work involved.The contract is not exclusive and Schorr also hostsbowling programs for other employers in St. Louisand Philadelphia. Although the Employer contendsthat Schorr is eligible for certain fringe benefits, theportion of the record it relies on does not supportthat claim. Schorr is the Employer's only free lanceemployee, his salary is determined by his individualcontract, and the record does not establish that heenjoys the fringe benefits available to other employ-ees.He does not'share a community of interest withother employees. Accordingly, we do not include himin either bargaining unit.Although the parties stipulated the exclusion of theproductionmanager as a supervisor, ProductionManager John McGlone was replaced by RobertWeesner during the hearing. There was no testimonyaboutWeesner's duties and the parties could notagree whether he was the production manager ormerely acting production manager. The position isexcluded.Whether Weesner is "production manag-er" cannot be resolved on this record. Therefore, hemay vote subject to challenge.Robert Aaron, the assignment editor, assigns pho-tographers and reporters to news stories. The Em-ployer believes that he exercises discretionary au-thority as a supervisor and would exclude him fromany unit, while the Petitioner argues that he does notand would include him. A witness called by the Peti-tioner, Jim Kenyon, testified that assignments arebased on practice rather than discretion and that as-signments made by the assignment editor may be dis-cussed and modified. However, the burden of his tes-timony was that ^ the assignment editor makes thefinal decision. Aaron determines which stories will becovered, how extensively, and by' whom. He is re-sponsible for moving people" around to get maximumcoverage, is authorized to recommend discharge,evaluates employees,; and may keep' employees over-time or call in additional employees. We find thatAaron is a supervisor.The Employer asserts that Mike Crews, hired as aproducer during the hearing, is a supervisor. Howev-er, although agreeing that in the past the executiveproducer has been a supervisor, the Petitioner be-lieves that changes in the Employer's managementstructure may have affected, the duties involved and,therefore, requests that Crews vote subject to chal- 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDlenge.We find merit in the Petitioner's argument. Al-though the record is sufficient to establish that theposition of executive producer had been supervisory,Crews was hired as a producer, not executive produc-er. The acting news director testified only that Crewspossibly could be promoted to executive producer af-ter he had been- on the job a number of months.Crews may vote subject to challenge.The Employer has two full-time directors, DonWatkins and Paul Ogle, who it contends are supervi-sors.Watkins and Ogle work from a prepared scriptand do not determine the content of a program, butrather the manner in which it is presented. On the air,the director is in charge, cueing and coordinating theemployees involved. However, the director's authori-ty, and direction of other employees, is more artisticthan supervisory. Directors coordinate the jobs of theother employees during a show, but do not hire, fire,or effectively recommend those personnel actions. Adirector may warn another employee, but only thatthe employee may be reported to an individual withdisciplinary authority.Directors do not determinethe identity of the crew with which they work; and,although they may request a change, the decision ismade, by others. Any recommendations a directormay make concerning other employees are informal.The record does not demonstrate that they responsi-bly "direct" employees as that term is used in Section2(11) of the Act; there is no evidence that they tellother employees how to perform the details of theirjobs, or that they would be competent to do so. Wefind that they are not supervisors within the meaningof the Act.'JamesBell is also thought by the Employer to be asupervisor, or a professional employee, who shouldbe excluded from any unit found appropriate. Bellhad no accounting experience before working for theEmployer and has no college degree, but he had at-tended Columbus Technical Institute for 4 or 5 yearsand, at the time of the hearing, was about to be grad-uated. According to David Laughlin, business man-ager,Bell, one of five accounting clerks and his assis-tant, performs some functions which extend beyondbookkeeping and require accounting judgment.However, the record falls short of establishing thatBell's work is other than predominantly routine andthat it requires the consistentexerciseof discretion. Itis not sufficient that Bell, on occasion, may exercisesuch judgment. We find that he is not a professionalemployee.3Westinghouse BroadcastingCompany, Inc, (KDKA-TV, Channel 2),216NLRB 327(1975), and cases cited thereinGreat Western Broadcasting Corpd/b/a KXTV,192 NLRB 1203 (1971), on which the Employerrelies, in-volved producer-directors who "responsibly direct[ed]" employees in showsfor which they had full responsibility from planning through presentationThe Employer also argues that Bell is a supervisor.While Bell does not assign work, and, apparently,,spends the major part of his time performing rank-and-file work, 35 percent of his work is composed ofreviewing and correcting the work of others.Bell, ac-cording to his superior, Laughlin, evaluates employ-ees and one employee was discharged directly as aresult of Bell's recommendation. No further investi-gation was made because, according to Laughlin,that was Bell's responsibility. We need go no further.Since Bell can effectively recommend discharge, he isa supervisor.Certain employees are identified by the Employeras confidential in addition to those whose exclusionon that basis was stipulated by the parties. Confiden-tial employees are those who assist and act in a confi-dential capacity, to persons who formulate, de-termine, and effectuate labor policies.4 In the case ofAda Scott, the engineering secretary, the Petitioneragrees that she should be excluded. Scott is secretaryto the chief engineer, who participates in labor nego-tiations, and among other duties has typed notesfrom strategy sessions held to determine the Employ-er's bargaining position during negotiations with therepresentative of the engineering unit. She is exclud-ed as a confidential employee.Monica Smith, executive sales secretary, wouldalso be excluded by the Employer as confidentialsecretary to General Sales Manager George Coles.Smith is also secretary to five salesmen and her prin-cipal duty is taking messages for the salesmen, forwhom she also types, in addition to typing Coles',correspondence.Unlike the Employer, we see nosimilarity toPullman Standard Division of Pullman,Incorporated,214 NLRB 762 (1974), which excludedemployees who estimated future labor costs and thuswere privy to the amount their employer would con-cede in wages and benefits during negotiations. TheEmployer bases its comparison toPullmanonSmith's typing of "confidential reports . . . dealingwith restructuring the sales and traffic department."That seems to be a reference to Coles' testimony that2 years earlier he had "influenced the restructuring,"apparently by recommending that he not be requiredto travel.No evidence is advanced which suggeststhat Smith has access to confidential budget esti-mates relating to labor relations as did the excludedPullmanemployees. Smith's typing confidential per-sonnel evaluations for Coles does not require her ex-clusion, and, as the record does not otherwise sup-port the claim that she is a confidential employee,she is included in the clerical unit.'4 The B F Goodrich Company,115 NLRB 722 (1956)5Curtiss-Wright Corporation,63 NLRB 207 (1945), which the Employeralso relies upon,bears no meaningful relation to the facts advanced by theEmployer in support of its position here, and was decided before the TAFT BROADCASTING COMPANYSimilarly, the Employer's argument that JoyceRedd, payroll clerk, must be excluded as confidentialisnot adequately supported by the record. Reddmaintains personnel files containing employment ap-plications, raises, and insurance; computes grosscompensation upon which a profit-sharing bonus isbased; and prepares the payroll. Access to personnelfiles does not require an employee's exclusion from abargaining unit as a confidential employee .6 The con-tention that Redd has access to budgetary and costallocation estimates is not established by the portionof the record the Employer relies upon and, in anyevent, would not require her exclusion without more.The Employer has not established that she is a confi-dential employee and she is included in the officeclerical unit.The Employer would also exclude Barbara Thom-as, secretary to the program manager, because shetypes discipline reports on employees and performs"confidential labor relations secretarial duties forVice President and General Manager von Stade."Neither Thomas' familiarity with disciplinary actionagainst other employees nor her sporadic work forvon Stade for less than once a month requires herexclusion as a confidential employee. There is noth-ing to indicate that she has ever assisted von Stade ina confidential capacity or in any manner bearing onlabor relations. She is included in the office clericalunit.Victor Industries, Corp., supra.Steve Torgenson is a high school cooperative stu-dent employed part time in connection with a schoolprogram for which he receives credit. The recorddoes not indicate any likelihood that his employmentwould continue and the Employer asserts that coop-erative students are terminated upon completion ofthe program. We find that Torgenson has no reason-able expectation of continuing employment andlacks sufficient community of interest to be includedin a bargaining unit with other employees. Accord-ingly, we exclude him as urged by the Employer.The Petitioner indicates that it is willing to repre-sent the maintenance superintendent and "the parttime employee" working under him. "Part time em-ployee" apparently refers to Donald Anderson,whom the Employer would exclude as a casual em-ployee. Anderson works 4 hours a week at the trans-mitter site at his convenience and on an irregular oncall basis at the station primarily performing yard-work during the summer. Anderson receives noBoard's reexamination of its policy on confidential employees inFord MotorCompany (Chicago Branch),66 NLRB 1317 (1946)6Victor Industries Corporation of California,215 NLRB 48 (1974).543fringe benefits and there is no indication that he reg-ularly comes into contact with unit employees; thoseat the transmitter site are technicians in the engineer-ing unit. In view of the intermittent and casual na-ture of Anderson's employment, the absence of regu-lar contact with unit employees, and the fact that hedoes not receive the fringe benefits accorded unitemployees, we find that he lacks a sufficient commu-nity of interest and exclude him from both units.However, the remaining maintenance employee, or"superintendent," would be included by both the Pe-titioner and the Employer. Accordingly, he is includ-ed in the clerical unit.Both the Employer and the Petitioner would ex-clude Community Relations Director Liz Evans fromany unit. Evans spends the majority of her time atthe radio station, with which most of her work isconcerned, and reports to its general manager. Shehas little contact with the television employees in theunits here and, accordingly, we exclude her fromboth units because she lacks a sufficient communityof interest.We find that the following units,'as further definedby the stipulations of the parties, are appropriate forcollective bargaining within the meaning of Section9(b) of the Act:All employees employed by the Employer atWTVN-TV in Columbus, Ohio, who are direct-ly involved in or contribute to the production,presentation, or transmission of programs, in-cluding reporters, photographers, the lab techni-cian, artists, the production assistants, the floormanagers, the news anchor persons, staff an-nouncers, weather person, sports director, andthe film editors, but excluding all professionalemployees, technical employees, confidentialemployees, clerical employees, salesmen, guards,and supervisors as defined in the Act.All clerical employees employed by the Employ-er at WTVN-TV in Columbus, Ohio, includingthe national sales coordinators, program coordi-nator, operation clerks, billing clerks, the driver,the receptionist, the programming assistant, thecontinuity director, the bowling show secretary,and the maintenance superintendent, but ex-cluding all professional employees, technicalemployees, production employees, confidentialemployees, salesmen, guards, and supervisors asdefined in the Act.[Direction of Elections andExcelsiorfootnoteomitted from publication.]